Filed pursuant to Rule 424(b)(3) Registration No: 333-219522 SUBJECT TO COMPLETION, DATED JULY 28, 2017 PROSPECTUS 1,655,626 Shares of Common Stock This prospectus relates to the 1,655,626 shares of our common stock, no par value per share, that may be offered for sale from time to time by the persons named in this prospectus identified under the heading “Selling Stockholders” on page 13 of this prospectus who currently own such common stock. You should carefully read this prospectus before you invest. Investing in our common stock involves risks. See “Risk Factors” on page 13, and the section entitled “Risk Factors” beginning on page 15 of our Annual Report on Form 10-K, as filed with the Securities and Exchange Commission on March 10, 2017, which is incorporated herein by reference in its entirety, and as updated in any future filings made with the Securities and Exchange Commission that are incorporated by reference herein. This prospectus describes the general manner in which the shares of common stock may be offered and sold by the Selling Stockholders. The Selling Stockholders may sell the shares of common stock through underwriters, broker-dealers, agents or otherwise. If necessary, the specific manner in which shares of common stock may be offered and sold will be described in a supplement to this prospectus. We provide more information about how the Selling Stockholders may sell their shares of common stock in the section entitled “Plan of Distribution” on page 19 of this prospectus. The Selling Stockholders will bear all commissions and discounts, if any, attributable to the sale or disposition of the shares. We will not receive any proceeds from the sale of our common stock by the Selling Stockholders. 3 Our common stock is traded on the Nasdaq Stock Market (“Nasdaq”) under the symbol “MBTF”. On July 24, 2017, the last reported sales price of our common stock on Nasdaq was $9.55 per share. You should carefully read this prospectus, any applicable prospectus supplement, the documents incorporated by reference herein and therein, including our periodic reports and other information we file with the U.S. Securities and Exchange Commission, and any free writing prospectus, before making a decision to purchase our securities. Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. These securities are not deposits, savings accounts or other obligations of our bank or non-bank subsidiaries or any other depository institution and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. This prospectus is dated August 9, 2017. 4 TABLE OF CONTENTS ABOUT THIS PROSPECTUS 6 WHERE YOU CAN FIND MORE INFORMATION 6 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 7 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS 8 PROSPECTUS SUMMARY 10 RISK FACTORS 11 USE OF PROCEEDS 12 SELLING STOCKHOLDERS 12 DESCRIPTION OF CAPITAL STOCK 14 PLAN OF DISTRIBUTION 18 LEGAL MATTERS 21 EXPERTS 21 5 ABOUT THIS PROSPECTUS Unless otherwise indicated or unless the context requires otherwise, all references in this prospectus to “MBT Financial,” the “Company,” “we,” “us,” “our,” or similar references, mean MBT Financial Corp. and, where applicable, its consolidated subsidiaries, and “Selling Stockholders” refers to those stockholders described in “Selling Stockholders” beginning on page 13 of this prospectus. The registration statement containing this prospectus, including the exhibits to the registration statement, provides additional information about us and the securities offered under this prospectus. The registration statement, including the exhibits and the documents incorporated herein by reference, can be read on the SEC website or at the SEC Public Reference Room mentioned under the heading “Where You Can Find More Information.” The Selling Stockholders may sell securities to underwriters who will sell the securities to the public on terms fixed at the time of sale. In addition, the securities may be sold by the Selling Stockholders directly or through dealers or agents designated from time to time. If the Selling Stockholders, directly or through agents, solicit offers to purchase the securities, the Selling Stockholders reserve the sole right to accept and, together with their agents, to reject, in whole or in part, any of those offers. The applicable prospectus supplement will contain the names of the underwriters, dealers, or agents, if any, together with the terms of the offering, the compensation of those underwriters, dealers, or agents. Any underwriters, dealers, or agents participating in the offering may be deemed “underwriters” within the meaning of the Securities Act of 1933, as amended, or the Securities Act. To the extent there are inconsistencies between any prospectus supplement, this prospectus and any document incorporated by reference, the document with the most recent data will control. You should rely only on the information contained or incorporated by reference in this prospectus. Neither we nor the Selling Stockholders authorize any person to provide information other than that provided in this prospectus and the documents incorporated by reference. The Selling Stockholders are not making an offer to sell the common stock in any jurisdiction where the offer or sale is not permitted. You should assume that the information appearing in this prospectus is accurate only as of the date on its cover page and that any information previously filed with the Securities and Exchange Commission (the “SEC”) that is incorporated by reference is accurate only as of the date such document is incorporated by reference. WHERE YOU CAN FIND MORE INFORMATION As required by the Securities Act of 1933, as amended (the “Securities Act”), we filed a registration statement relating to the securities offered by this prospectus with the SEC. This prospectus is a part of that registration statement, which includes additional information. 6 We file annual, quarterly and current reports, proxy statements and other information with the SEC pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”). You may read and copy any materials that we file with the SEC at the SEC Public Reference Room located at treet, N.E., Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for further information on the Public Reference Room. The SEC maintains an Internet site that contains the reports, proxy and information statements and other information that we and other issuers file electronically with the SEC. The SEC’s Internet website address ishttp://www.sec.gov. As permitted by SEC rules, this prospectus does not contain all of the information we have included in the registration statement and the accompanying exhibits and schedules we file with the SEC. You may refer to the registration statement, exhibits and schedules for more information about us and the securities. The registration statement, exhibits and schedules are available through the SEC’s website or at its Public Reference Room. INCORPORATION OF CERTAIN INFORMATION BY REFERENCE The SEC allows us to “incorporate by reference” into this prospectus the information we file with the SEC. This means that we can disclose important information to you by referring you to those documents. The information incorporated by reference is considered to be part of this prospectus. If we subsequently provide updating or superseding information in this prospectus or in a document that is incorporated by reference into this prospectus, the subsequent information will also become part of this prospectus and will supersede the earlier information. We are incorporating by reference the following documents that we have filed with the SEC (other than any filing or portion thereof that is furnished, rather than filed, under applicable SEC rules): ● our Annual Report on Form 10-K for the fiscal year ended December 31, 2016, filed with the SEC on March 10, 2017 (including information specifically incorporated by reference into our Form 10-K from our definitive proxy statement relating to our 2017 Annual Meeting of Stockholders, filed with the SEC on March20, 2017); ● our Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2017, filed with the SEC on May 10, 2017; and ● the description of our common stock, no par value, contained in our Registration Statement on Form S-1, filed with the SEC on March 4, 2014. We also incorporate by reference any future filings (other than current reports furnished under Item2.02 or Item7.01 of Form 8-K and exhibits filed on such form that are related to such items) made with the SEC pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act, including those made after the date of filing of the initial registration statement and prior to effectiveness of the registration statement, until we file a post-effective amendment that indicates the termination of the offering of the securities made by this prospectus. Information in such future filings updates and supplements the information provided in this prospectus. Any statements in any such future filings will automatically be deemed to modify and supersede any information in any document we previously filed with the SEC that is incorporated or deemed to be incorporated herein by reference to the extent that statements in the later filed document modify or replace such earlier statements. 7 The documents incorporated by reference into this prospectus are available from us upon request. We will provide a copy of any and all of the information that is incorporated by reference in this prospectus to any person, without charge, upon written or oral request. If exhibits to the documents incorporated by reference in this prospectus are not themselves specifically incorporated by reference in this prospectus, then the exhibits will not be provided. Requests for such copies should be directed to the following: John L. Skibski Executive Vice President and Chief Financial Officer MBT Financial Corp. 102 E. Front St.
